2020 IL App (2d) 190684
                                  No. 2-19-0684
                          Opinion filed December 7, 2020
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

MICHAEL KONEWKO,                       ) Appeal from the Circuit Court
                                       ) of Du Page County.
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 15-L-692
                                       )
ADVOCATE HEALTH AND HOSPITALS          )
CORPORATION, d/b/a Advocate Good       )
Samaritan Hospital,                    ) Honorable
                                       ) David E. Schwartz,
       Defendant-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Hutchinson and Schostok concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Michael Konewko, filed a medical malpractice suit against defendant, Advocate

Health and Hospitals Corporation, d/b/a Advocate Good Samaritan Hospital (Advocate), for

injuries resulting from a commode incident. Following a nine-day trial, with numerous experts

addressing both the standard of care and proximate cause, the jury returned a verdict for Advocate.

The jury also answered a special interrogatory in the negative, finding that Advocate’s agents did

not act negligently. Konewko moved for a new trial, based on Advocate’s improper closing

argument. Advocate had repeatedly painted its agent, nurse Lisa Begler, as a sympathetic figure

who would have to work years to earn the amount of money that Konewko requested in damages.
2020 IL App (2d) 190684


The court denied the motion, in large part because Begler was not a party to the case. Konewko

also moved for a judgment notwithstanding the verdict (JNOV) or a new trial, based on the

manifest weight of the evidence, and the trial court denied the motions.

¶2     Konewko appeals, arguing as he did in his posttrial motion. Primarily, he asserts that he is

entitled to a new trial due to Advocate’s repeated improper comments during closing argument.

We agree. The evidence in this case was closely balanced, making it highly probable that the

repeated improper comments during closing argument compromised the integrity of the verdict.

See Koonce v. Pacilio, 307 Ill. App. 3d 449, 455 (1999). The comments were intended to inflame

the passions of the jury, even though the comments concerned Advocate’s agent, rather than

Advocate itself. The trial court abused its discretion when it found that the comments could not

warrant a new trial, because they pertained to a party’s agent, rather than the party itself. We reject

Konewko’s argument for a JNOV, and we will not address Konewko’s alternative argument for

seeking a new trial, based on the manifest weight of the evidence. We reverse and remand for a

new trial.

¶3                                       I. BACKGROUND

¶4     On October 28, 2010, Konewko, then age 57, underwent back surgery at Advocate, which

involved a laminectomy and the removal of a synovial cyst (first surgery). Following the first

surgery, he experienced increased leg weakness. On October 30, 2010, while Konewko was still

an inpatient at the hospital, Begler was helping Konewko get to the commode when Konewko’s

bottom hit the commode in an uncontrolled descent. This caused him great pain. His leg weakness

increased to the point of feeling “dead.” On October 31, 2010, Konewko underwent a second

surgery to investigate whether a screw was pressing on his nerves and causing the leg weakness

(second surgery or revision surgery). During the second surgery, the doctor removed a screw, and,


                                                 -2-
2020 IL App (2d) 190684


over time, Konewko’s leg strength increased. Konewko was then sent to Marianjoy Rehabilitation

clinic, where he had to learn to walk again. At Marianjoy, he suffered a deep vein thrombosis

(DVT) blood clot and, on November 19, 2010, an infection. The infection required a third,

emergency surgery. Shortly after the third surgery, the hospital released Konewko as an outpatient,

where he continued to improve. One year after the first surgery, Konewko’s leg strength was rated

a four-plus out of five.

¶5     Konewko filed a medical-malpractice suit against Advocate. His theory of the case was

that Advocate’s agent, Begler, did not meet the standard of care in that she did not (1) use an

assistive device, such as a rolling walker or a gait belt, in getting Konewko to the commode;

(2) involve a second person while getting Konewko to the commode; or (3) instruct and cue

Konewko during his attempt to sit on the commode. As a result of this conduct, Konewko fell onto

the commode. Konewko cried out in pain and felt his “hardware” move. The fall necessitated a

second surgery to ensure that the hardware had not moved and it caused additional leg weakness.

Instead of the four hospital days and 18 outpatient physical therapy visits predicted heading into

the first surgery, Konewko endured a second surgery and was sent to Marianjoy Rehabilitation

Center to recover for 20 to 25 days. Moreover, Konewko has experienced a reduced ability to

participate in his former activities. One year after the first surgery, Konewko had decreased pain

but increased weakness. Although his strength was rated a four-plus out of five, his activities

continued to be restricted. (Konewko conceded that the DVT blood clot, the infection, and the

third surgery might have resulted from the first surgery and not the second surgery or the commode

incident.)

¶6     Advocate’s theory of the case differed. That is, Begler met the standard of care in getting

Konewko to the commode and in instructing and cuing him to sit. In fact, she did use a walker,


                                               -3-
2020 IL App (2d) 190684


and she did cue him to sit. Konewko did not fall onto the commode. Rather, he was able to assume

a squatting position before he descended in a “hard sit” onto the commode. Moreover, the second

surgery was not occasioned by Konewko’s descent onto the commode. Rather, Konewko’s leg

weakness, which caused the uncontrolled descent in the first place, was a sign that the first surgery

had not been entirely successful. The first surgery likely caused nerve damage and,

correspondingly, leg weakness. This is a known risk of the first surgery, because it is difficult to

extract a cyst without damaging a nerve. Also, the nerve damage could have been caused by an

infection, the symptoms of which Konewko began experiencing before the commode incident.

Moreover, post-therapy, Konewko experienced an increased ability to participate in activity, as

compared to his presurgery state, when pain precluded him from walking more than 75 to 100

meters. It was unrealistic to expect to return to the active state he enjoyed as a younger man prior

to his back problems.

¶7      Before trial, the trial court ruled on the parties’ motions in limine. Specifically, the court

“barr[ed] any attorney or witness from making reference to, comments about, [and] barr[ed] any

evidence which relates to the wealth, poverty or financial status of any party including reference

to any other Advocate facility for purposes of showing wealth of the party.” It also found that “[i]t

is prejudicial error to ask a jury to put itself in the position of a party.” The case proceeded to trial.

¶8                     A. Konewko’s Initial Symptoms and the First Surgery:

                            Testimony from Konewko and Dr. Mataragas

¶9      Konewko testified that, prior to his initial back problems at age 57 in August 2010, he had

been an active person. He enjoyed bowling, golfing, family volleyball, performing lawn and home

maintenance, long walks with his dog, and bird hunting with his dog. He worked 60 hours per




                                                  -4-
2020 IL App (2d) 190684


week as a general practice attorney. Sometimes, in preparing for a trial, he worked 80 hours per

week.

¶ 10    In August 2010, Konewko and his wife were staining their deck. His lower back began to

“bother” him, and he went to see a chiropractor. At first, he obtained relief. However, in September

2010, he began to experience pain run down his front left thigh. The pain kept getting worse. It

interfered with walking and standing.

¶ 11    On October 13, 2010, Konewko obtained an MRI on the advice of his primary care

physician. Based on the results of the MRI, Konewko was referred to Dr. Nicholas Mataragas.

After the consultation with Dr. Mataragas on October 20, 2010, it was decided that surgery was

the best option. Konewko’s pain was so bad that he could walk only very short distances, like 75

to 100 meters.

¶ 12    Dr. Mataragas testified that the MRI showed that Konewko had a “very large” synovial

cyst pushing on the nerves of his spine. Konewko also had spinal stenosis, which is a pinching of

the nerves, and spondylolisthesis, which is an instability in the spine where one bone shifts forward

relative to another.

¶ 13    Following the MRI, Konewko decided to move forward with surgery. It would involve a

laminectomy and a fusion, using screws and rods, located at the L2 to L5 portion of the spine. The

lamina is a wing-shaped piece of bone covering the posterior aspect of the nerves. In a

laminectomy, the doctor removes the back portion of the lamina enclosing the nerves, allowing

the nerves to migrate posteriorly and “unsquish” themselves. “So it’s like giving a convertible top

to your spine. We just take off the top of it.” After removing the lamina, the doctor can reach the

synovial cyst. Finally, the fusion is necessary to provide stability to the spine following the removal

of the lamina.


                                                 -5-
2020 IL App (2d) 190684


¶ 14   In Dr. Mataragas’s view, the October 28, 2010, surgery went smoothly; nothing unexpected

occurred. During the surgery, the surgical team monitored Konewko’s nerves, and it did not appear

that any “problem or consequence with the nerves” occurred. He expected Konewko to remain in

the hospital for three to four days, before participating in 18 outpatient physical-therapy sessions.

With any spinal surgery, however, even if the surgery goes as planned, the risks are infection,

bleeding, paralysis, nerve-root injury, death, failure of fusion, failure of improvement, and the need

for further surgery.

¶ 15                   B. Events Preceding and Including the Commode Incident:

                       Therapy Notes and Testimony from Begler and Konewko

¶ 16   Notes from October 29, 2010, by physical therapist J.C. Sales show that a gait belt was

used to ambulate Konewko. Also, Konewko’s knee buckled during the therapy session. Konewko

had been using a walker at the time, so he caught himself and did not fall. Sales ordered a knee

brace for Konewko. On October 30, 2010, nurse Kandice Vancura cared for Konewko during the

8 a.m. to 3 p.m. shift. She and another nurse also used a gait belt to help Konewko out of bed.

Later that day, Konewko’s physical therapy session was cut short, due to fluid leakage from his

incision area. The bed sheets were soaked and had to be changed.

¶ 17   Begler testified that she began her shift at 3 p.m. She served as a float nurse in the

progressive-care unit, where all four of her patients for the day’s shift, including Konewko, were

located. When Begler began her shift, Konewko was engaged in physical therapy. Begler did not

have a specific memory of the beginning of her shift, but, per custom and practice, she would have

received a briefing from Vancura through words and/or notes. At that time, she also would have

noticed that Konewko was classified as a high fall risk, based on his chart, the notation on the door

to his room, and his arm band. More specifically, Vancura informed Begler that, at 9 a.m., early


                                                -6-
2020 IL App (2d) 190684


in Vancura’s shift, Vancura had determined that Konewko required a gait belt when walking.

Konewko had also been assessed as “assist to staff,” which meant that a second nurse was required

to move Konewko, whether it be to change his position in the bed or to walk him to the commode.

¶ 18   From 3 p.m. until 8:10 p.m., Konewko had been resting in bed, so Begler did not have

occasion to update Vancura’s assessment. However, Begler had been making her own informal

assessment of Konewko’s status since he returned from physical therapy. She found Konewko to

be alert, oriented, and able to follow commands. She also performed a strength assessment at 4:10

p.m. During the strength assessment, she asked Konewko to lift his legs off of the bed. Konewko

demonstrated good movement and strength. However, he had lingering numbness, as ascertained

when she pressed her finger onto his leg.

¶ 19   At 8:10 p.m., Begler performed her first formal fall-risk assessment, known as the Hendrich

II. At that time, Konewko appeared to be suffering from dizziness. Begler believed that she took

Konewko’s vital stats. Also, Konewko performed the “get up and go” test, in which he sat on the

edge of the bed with his legs on the floor and attempted to stand on his own. It took him several

attempts to stand, but he was ultimately successful.

¶ 20   At 9 p.m., Konewko asked to use the commode, which was located four to five steps from

the bed. The commode was of an ordinary height, and it did not have a high seat for those with

disabilities. There were no railings near the seat. Begler asked Konewko if he was still feeling

dizzy, and he said no. Begler decided to use a walker to help Konewko reach the commode. She

did not agree with Vancura’s 9 a.m. assessment that a gait belt and/or an assist to staff were needed.

Konewko reached the commode successfully. He turned to sit. After sitting halfway down, he

came down hard on the seat, and he cried out in pain. He asked to be left alone to collect himself.




                                                -7-
2020 IL App (2d) 190684


¶ 21   Begler documented the hard sit in the information system shared by Konewko’s

multidisciplinary team. Based on Begler’s entry, Konewko’s doctor ordered X-rays. The X-ray

results were still pending at the end of Begler’s shift, but they came back to show normal

alignment.

¶ 22   Begler did not document the use of a walker in the information system. Similarly, during a

2012 deposition, she did not mention that Konewko had used a walker to reach the commode.

Begler first mentioned the walker in a 2017 pretrial disclosure. Konewko’s counsel asked Begler,

in a tone noted as argumentative by the court, “where *** this walker went flying to[?]” when

Konewko descended to a hard sit. Shortly thereafter, while Konewko’s counsel was questioning

Begler about the walker, the court, sua sponte, warned: “Hang on one second, okay, [counsel].

You are a gentleman, [opposing counsel] is a gentleman, but let’s give this witness a little space,

okay? I don’t want you getting that close to her.”

¶ 23   During cross-examination, Begler demonstrated how she helped Konewko go from the bed

to the commode. She got up from behind the witness bench and used a standard walker as would

have been found in Konewko’s room. The jury was also shown a picture of the commode. Begler

demonstrated that she helped Konewko stand up by placing her arm under his shoulder. She said

that Konewko placed his hands on the walker and took a few steps to the commode. Begler helped

Konewko turn and sit. She had one hand on him at that time. She instructed him to begin sitting.

When he was halfway down, he descended to a “hard sit” onto the commode. He cried out in pain.

He told Begler that he “felt something pop.” However, he did not report a “significant number” on

the pain scale. When Konewko was safely back in bed, he told Begler that he was going to sue the

hospital. This comment stuck with her.




                                               -8-
2020 IL App (2d) 190684


¶ 24    Begler addressed the fact that she did not document her use of a walker in her patient notes

or in her 2012 deposition. It was a simple omission. She had earlier stated that she was not directly

asked in the deposition whether she used a walker. She had never given a deposition before. If she

had not used a walker, she would have “no problem” candidly informing the jury as much.

¶ 25    Begler further stated that she was on the “falls” committee, a position for which she

volunteered and was then elected by her peers to hold. “Safety is always number one” with her.

Based on her 4:10 p.m. assessment of Konewko’s strength, she “felt that he had the full mobility

and full strength to safely transfer *** to the toilet.”

¶ 26    Konewko testified that he remembered only certain events in the days following the first

surgery. Specifically, three events, all occurring on October 30, stuck in his mind: (1) in the

morning, two nurses helped him walk a couple of steps until his knee buckled, (2) in the afternoon,

a fluid-leakage incident, and (3) in the evening, the commode incident. Also, Konewko recalled

that he suffered severe headaches following the surgery.

¶ 27    As to the incident involving the two nurses, Konewko recalled getting into a sitting

position. He put on a back brace. The two nurses, one on each side, helped him stand up. He walked

a few steps, his leg buckled, and the two nurses put him “right back” to bed. He did not remember

whether the nurses used any devices, such as a walker or a gait belt.

¶ 28    Next, as Sales began the physical therapy session, it was noticed that Konewko’s drain was

dislocated and leaking onto the bed. The bed was soaked, and the linens had to be changed.

Konewko remembered the bed being soaked, but he did not remember the linens being changed.

As for the therapy session itself, “I do not remember what I did with [Sales] or if I got up. I do not

remember that.”




                                                  -9-
2020 IL App (2d) 190684


¶ 29   Finally, as to the commode incident, Konewko had been told that, in order to be discharged

from the hospital, he had to pass a bowel movement. When he thought he had to go to the toilet,

he pressed the call button. Begler came into the room and said, “What’s the matter?” Konewko

said he had to use the toilet. Begler said, “Okay.”

¶ 30   Konewko performed a “log roll” prior to sitting up in the bed. He had no memory of

whether he performed the log roll independently or whether Begler helped him. He remembered

sitting up and putting on the back brace, because that was a “production.” Once sitting, his legs

dangled off the bed. Begler stood on his left side. He slid his buttocks off the bed until his feet hit

the floor. He stood up straight. He did not remember if Begler helped him get off the bed or stand.

Then, when he was standing facing the commode with his back to the bed, Begler grabbed his

wrist and said, “Let’s go.” Begler started moving toward the toilet, and Konewko followed her.

Begler did not use any devices—no gait belt, no walker. The commode was four or five feet from

the bed. He approached it with a slow shuffle, following behind Begler, who still had his wrist. He

reached the commode without incident.

¶ 31   Once in front of the commode, Begler said, “Turn around.” This was the only instruction

that she gave. Begler remained on Konewko’s left side. Konewko began to turn toward his left.

Konewko recounted:

               “As soon as I started turning, [Begler] let go [of my wrist.]

                                                      ***

               I kept on turning and I don’t know how far I got, but my left leg buckled. I then

       went straight down and hit the toilet hard and I was kind of like at a 45-degree angle. I

       remember that.




                                                - 10 -
2020 IL App (2d) 190684


               While I was shuffling and turning, I was still straight up. Once my knee buckled, I

       lost all control.

               My left butt cheek hit the side of the toilet. You know, not the middle part but the

       side part. I hit like, as I said, at a 45-degree angle.

               [A]t first I was flailing trying to keep my balance. And after that I hit the toilet. I

       screamed and I felt a popping sound in my back and I felt movement in my back where my

       hardware was.”

¶ 32   After Konewko hit the commode seat, he was in “substantial” pain. He asked to remain

sitting so that he could compose himself. He sat for 3 to 10 minutes. Then, he called out for help

getting back into bed. Begler returned with another nurse. The two nurses stood on either side of

him, helping him get up and helping him get in bed. Walking back to bed, his left leg felt “dead”

and was “nonfunctional.”

¶ 33   In bed, “[he] hurt. [He] really, really hurt.” He was now in “extreme” pain. The pain was

located in the surgical area. He called his wife, who told him to call his primary-care physician.

His primary-care physician said that he would call Dr. Mataragas.

¶ 34   A few minutes later, Begler came into the room and told him that he would be receiving

X-rays. After the X-rays, he fell asleep. He remembers Begler coming back into his room at 2 or

3 a.m. He asked what she was doing there. He thought her shift ended at 11 p.m. She said she just

wanted to see if he was okay.

¶ 35   The next day, Dr. Mataragas told Konewko that a second surgery was needed to make sure

the hardware had not moved. This upset Konewko: “I did not want another surgery. This was a

very painful surgery in the first place. And after he told me, you know, what was going on, I broke

down and started crying.”


                                                 - 11 -
2020 IL App (2d) 190684


¶ 36   Konewko disputed Begler’s testimony that he threatened to sue the hospital before

knowing whether he was injured: “I’m the former chairman for the ethics committee for the

Du Page County Bar Association. And when I’m mentoring attorneys, I don’t tell them you

threaten people with lawsuits. And in my own private practice, I do not do that. I never said those

words.”

¶ 37                      C. Standard-of-Care Experts: Levin and Shriver

¶ 38   Konewko’s expert, Barbara Levin, was a registered nurse in the orthopedic-trauma unit at

Massachusetts General Hospital in Boston. Upon review of the record and deposition testimony,

she determined that Begler deviated from the standard of care by failing to (1) investigate why

physical therapy had ordered a knee brace; (2) appreciate that, up until her shift, the other nurses

had used a two person assist, a gait belt, and/or a walker; (3) take Konewko’s vital signs, when, at

8:10 p.m. he told her that he was dizzy; 1 and, (4) most critically, provide more than a minimal

assist. Levin defined a minimal assist as affording a 25% assist. Levin opined that a reasonably

prudent nurse would have provided more than a 25% assist. In walking Konewko to the commode,

a reasonably prudent nurse would have had two people present or utilized a walker. In helping

Konewko turn, a reasonably prudent nurse would have had two people present and used a gait belt,

as Konewko had no railings to hold. A reasonably prudent nurse also would have given verbal

cues and step-by-step instructions.

¶ 39   Advocate’s expert, Kydie Shriver, was a licensed nurse and a director of the orthopedic

unit at Rush University Medical Center in Chicago. A large portion of her work in the unit included

patient transfers to the toilet. She believed that Begler met the standard of care, because Begler

performed an independent assessment of Konewko, determined that he needed a minimal assist,


       1
           Begler believed that she did take Konewko’s vital signs. This was a disputed fact.

                                                - 12 -
2020 IL App (2d) 190684


and used a minimal assist. Every postoperative patient is considered a high fall risk, but it was

proper for Begler to make an independent assessment of Konewko, because a patient’s status might

change from shift to shift. Begler performed a proper assessment where she checked that

Konewko’s vital signs were stable, made certain that Konewko was alert and oriented before

transferring him, checked Konewko’s leg strength and stability, and made Konewko move slowly.

Under these circumstances, a second nurse was not necessary. It was appropriate to transfer

Konewko with a minimal assist only. A minimal assist means that the nurse has his or her hand on

the patient at all times and is ready to assist up to 25% of a patient’s body weight.

¶ 40   On cross-examination, Shriver clarified that a minimal assist is different from a standby

assist. During a standby assist, the nurse does not touch the patient. Rather, he or she stands near

the patient, anticipating the patient’s needs. Here, Konewko required more than a standby assist,

and a standby assist in this case would fall beneath the standard of care.

¶ 41                  D. Causation Testimony: Drs. Mataragas and Deutsch

¶ 42   Dr. Mataragas testified that he learned of the commode incident on the evening of October

30, 2010, or the morning of October 31, 2010. Konewko complained to him, or to his physician’s

assistant, of new weakness in his quad muscle. Konewko’s leg strength was rated a two out of five,

which means that the leg cannot fully extend against gravity. For context, a three out of five means

that the leg can extend against gravity, but, as soon as the leg meets additional resistance, the knee

buckles.

¶ 43   During the second surgery, Dr. Mataragas removed the L3 screw to remove any “possible”

impingement on the nerve. At that time, he also viewed the rest of the spine. “There wasn’t ***

anything obviously wrong in the area.” Dr. Mataragas did not have an “ah-hah moment”

confirming that the screw had damaged the nerve.


                                                - 13 -
2020 IL App (2d) 190684


¶ 44    On November 19, 2010, Dr. Mataragas went to Marianjoy to follow up with Konewko.

There, he noticed a wound infection. This required an emergency third surgery to clean out the

infection. It was important to clean out the infection immediately, because infections can cause

nerve damage. Dr. Mataragas was confident that he eradicated all signs of infection at that point.

Konewko was discharged from the hospital shortly thereafter.

¶ 45    Dr. Mataragas saw Konewko as an outpatient on December 3, 2010; February 16, 2011;

June 1, 2011; and December 16, 2011. In December 2010, Konewko was progressing “nicely.” He

was regaining strength in his quad and moving it on his own. He went from the wheelchair to the

examining table “on his own with very limited help.” In February 2011, Konewko had improved

significantly, no longer needed a wheelchair, and was ambulating with a cane. His leg strength

was a four-minus out of five. In June 2011, Konewko’s pain had improved, but he had lingering

numbness and tingling near his left knee. Although he was still using a cane, his leg strength on

that day was a five out of five. In December 2011, Konewko reported that he was “doing much

better.” He was able to go Christmas shopping. His leg strength was a four-plus out of five. The

medical records were silent as to whether Konewko was still using a cane, and Dr. Mataragas did

not recall. Dr. Mataragas did not see Konewko after December 2011.

¶ 46    Dr. Mataragas opined that the commode incident was “causally related” to the need for the

revision surgery. He testified that, heading into that surgery, his “working diagnosis” was that the

commode incident caused one of the screws to move. The surgery extended the length of

Konewko’s hospital stay. Similarly, the commode incident was “causally related” to the Marianjoy

stay.




                                               - 14 -
2020 IL App (2d) 190684


¶ 47   Dr. Mataragas had no opinion as to whether the commode incident was related to

Konewko’s infection, which was treated on November 19, 2010, or the DVT blood clot. Those

problems could have been outgrowths of the first surgery.

¶ 48   When asked if Konewko’s present limitations could be related to the 2011 leg weakness,

Dr. Mataragas answered:

       “Given that I haven’t seen [Konewko] in so many years, I don’t know if there’s been other

       things that could have occurred to [him], but if it’s the same as it was eight years ago and

       he was having difficulty walking then because of some quad weakness, that could certainly

       be the case.”

Advocate objected to the question and moved to strike the answer as speculative, but the court

overruled the objection and allowed the answer.

¶ 49   On cross-examination, Dr. Mataragas agreed that, overall, he was “very satisfied with [the]

course of treatment, given that [Konewko] had come to [him] back in the fall of 2010 with

significant [pain] in the area and now, as of December 2011, he’s got a functional quad.” Dr.

Mataragas also conceded that, while the goal of the first surgery was to return Konewko home in

four days, it is “not uncommon” to refer a patient to Marianjoy following spinal surgery. “Those

[plans] have a way of changing,” depending on input from the physical therapist, occupational

therapist, and social worker. Finally, Dr. Mataragas confirmed that the initial problems that

prompted the first surgery—spinal stenosis and spondylolisthesis—were degenerative, age-related

conditions. Konewko underwent the first surgery at age 57, and Konewko is now age 66.

¶ 50   Dr. Mataragas was not able to confirm, during the second surgery, that the commode

incident caused a screw to move. However, this would have been difficult to confirm, because,

“by the time you remove the screw, you have no way of knowing where the screw was before.”


                                              - 15 -
2020 IL App (2d) 190684


Also, the team was working with a lateral cutout, and it is easier to see screw movement with a

medial cutout. Still, he repeated, screw movement had been his “working diagnosis,” based on

Konewko’s symptoms and the CT scan. (Dr. Mataragas did not use CT images to support his point.

He only referred to them.) The working diagnosis remained a viable position because Konewko

recovered after the removal of the screw. Dr. Mataragas agreed that, “as to the revision surgery,

[he] went in *** out of an abundance of caution because [he] felt that the quad weakness was new

and it was severe and [he] wanted to go in and see what was going on with respect to the nerve.”

¶ 51    Dr. Harel Deutsch, Advocate’s expert, opined that the removal of the synovial cyst during

the first surgery, not the commode incident, caused Konewko to experience increased leg

weakness. Given Konewko’s increased weakness, the decision to proceed to a second surgery was

not unreasonable, but the second surgery was not necessitated by the commode incident.

¶ 52    Dr. Deutsch explained that one of the main risks in removing a synovial cyst is damage to

the nerve root. This is because the synovial cyst is often attached to the nerve root, and it is difficult

to extract the cyst without damaging the nerve. Damage to the nerve root at the L2, L3 area of the

spine might cause weakness in the quadriceps. Dr. Deutsch believed that this occurred following

the first surgery, because the hospital records show that Konewko experienced increased leg

weakness following the surgery. For example, his physical therapy notes show that Konewko

needed a knee brace. If there had been no damage to the nerve root, Konewko would have been

able to walk normally following the surgery. Thus, in Dr. Deutsch’s view, Konewko was already

injured prior to the commode incident. He expressed his opinion as follows: “[Konewko] has

weakness in his leg after the [first] surgery and then that caused him to have difficulty walking and

to sit hard on the commode, but that—the sitting hard doesn’t cause the injury, the injury caused

him to sit hard.” (Emphasis added.)


                                                  - 16 -
2020 IL App (2d) 190684


¶ 53   Not only did the first surgery and the removal of the cyst cause nerve damage, but,

according to Dr. Deutcsh, the first surgery led to an infection. The hospital records documented

two telltale symptoms of infection: a significant amount of fluid leakage and severe headaches.

¶ 54   Dr. Deutsch did not believe that the hard sit on the commode caused Konewko’s surgical

screws to move. In front of the jury, he compared the X-ray taken immediately after the first

surgery when the screws were installed to the X-ray taken after the hard sit. The screws had not

moved. The following exchange occurred:

               “[DR. DEUTSCH]: *** But you can see all the screws and all the screws are like

       the same overall alignment. In fact, the screws cannot really move relative to the overall

       construct unless there is some sort of failure of instrumentation that wasn’t placed right.

       It’s kind of like locking in place.

               [ADVOCATE’S COUNSEL]: All right. And so what do these images tell you as

       to whether or not a screw moved as a result of the hard sit on the toilet?

               [DR. DEUTSCH]: Well, the X-rays clearly showed there is no screw that was

       moved, and it’s not possible that it was moved and there is no change in X-ray from before

       and after.”

¶ 55   On cross-examination, Dr. Deutsch agreed that Dr. Mataragas’s decision to proceed with

the second surgery was not unreasonable, because Konewko had continuing leg weakness. In order

to view the damaged nerve and “get to that area,” Dr. Mataragas had to remove a screw. However,

in Dr. Deutsch’s view, that screw did not cause the nerve damage. He explained:

       “[T]hat screw was[,] based on the CT[,] not in contact [with] any nerve and was

       appropriately placed by Dr. Mataragas [during the first surgery]. And that screw definitely

       did not move looking at the X-rays. Now, I think that in order to see the nerve that was


                                              - 17 -
2020 IL App (2d) 190684


       damaged at the time of the [first] surgery, Dr. Mataragas had to remove that screw to get

       at that area. And I then think that at that point he decided not to put it back in which was a

       reasonable decision.”

¶ 56   Dr. Deutsch conceded that Dr. Mataragas’s postoperative note did not mention any

difficulty in excising the cyst due to it being stuck to a nerve. However, Dr. Deutsch clarified that

the note did not mention the cyst at all, even though the cyst had clearly been removed. The cyst

was mentioned in the preoperative report and in the pathology study.

¶ 57   Dr. Deutsch disagreed that Konewko faced the same risks going into the second surgery

that he had faced in the first. “I mean, obviously since you’re not really working around the nerves

or taking a cyst out, et cetera, you may not really have much of a risk of nerve damage from that

surgery.”

¶ 58   On recross-examination, Dr. Deutsch further explained why he thought the nerve damage

was caused by the removal of the synovial cyst during the first surgery rather than the commode

incident. “Having nerve weakness and things of that nature *** is very common after these kinds

of lumbar surgeries. I’ve not seen anyone have a commode accident before.” Dr. Deutsch also

noted that, after Dr. Mataragas performed the second surgery, Dr. Mataragas found no evidence

that the screw had “anything to do with” the nerve damage.

¶ 59                             E. Motion for a Directed Verdict

¶ 60   At the close of evidence, Konewko moved for a directed verdict as to the standard of care

only. The entirety of the oral motion, argument, and decision was as follows:

                 “[KONEWKO’S COUNSEL]: I do actually have a motion I’d like to place on the

       record.

                 THE COURT: Okay. Go ahead.


                                               - 18 -
2020 IL App (2d) 190684


               [KONEWKO’S COUNSEL]: I would move for a directed verdict on this issue of

       reasonable standard of care based upon Nurse Shriver saying that it would not be

       reasonably careful for a nurse who would only do standby assist and Nurse Begler

       indicating that that’s exactly what she did on October 30 when dealing with Mr. Konewko.

               THE COURT: I don’t recall from Nurse Begler’s testimony, but I’m going to deny

       the motion. I believe that’s a question for the jury. Thank you.”

¶ 61                                   F. Closing Argument

¶ 62   For the purposes of this appeal, the key points to Konewko’s closing argument are as

follows. Konewko informed the jury:

               “[Y]our verdict must not be based on speculation, prejudice, or sympathy. ***

               The concept of empathy, on the other hand, is a little different, and the concept of

       empathy and understanding what somebody has gone through can certainly play a role in

       this case.”

¶ 63   Konewko disputed that Begler used a walker. He reminded the jury that Begler, who as a

charge nurse trained others in documentation, did not herself document that she had used a walker.

This is true even after, according to her, Konewko told her that he was going to sue the hospital.

Also, Begler did not mention the walker in her deposition. Konewko then accused Begler of lying:

               “She knows *** Levin *** is critical of [her] for failing to take proper precautions,

       [such as] using a walker ***.

               She’s aware of that. So uh-uh, in our disclosure, I’m going to say I used a walker.

               It doesn’t work that way. You know what, if you used it, put it in your record. If

       you used it, after you’re describing everything you did at the deposition, say it in the

       deposition. That doesn’t wash seven and a half years later.


                                              - 19 -
2020 IL App (2d) 190684


               Careful and meticulous, question mark. Doubt it, exclamation point. All right.”

       (Emphases added.)

¶ 64   Konewko requested $762,591 in damages, as follows: (1) $132,591 for medical bills,

exclusive of the first surgery and the originally anticipated physical-therapy sessions; (2) $360,000

for pain and suffering from the time of the revision surgery to the present and into the future (with

a statistical expectancy of reaching age 84); and (3) $270,000 for loss of a normal life, given that

Konewko could no longer participate in certain activities, from the time of the revision surgery to

the present and into the future (again, with a statistical expectancy of reaching age 84).

¶ 65   Advocate, in turn, opened by informing the jury that this was a serious matter:

       “[You may not have liked my jokes throughout the trial.] But Lisa Begler’s reputation as a

       nurse[,] the dedication that she does in and out, going back decades, starting as a patient

       care tech. Whatever you ultimately decide in this case as to whether Barbara Levin or

       Barbaralevin.com convinced you that she violated the standard of care, it’s not a laughing

       matter, it’s not something to be chuckled about, it’s not something to be taken lightly.

               We take it seriously. [Begler] takes it seriously, [Sales] takes it seriously. That’s

       why we’re here.”

¶ 66   Next, addressing damages, Advocate argued:

               “[ADVOCATE’S COUNSEL]: So you were asked to award *** almost $800,000.

               And the first thing that popped into my mind was how many shifts, how many

       years, a nurse and a physical therapist in their life would have to work to earn $800,000.

               [KONEWKO’S COUNSEL]: Objection.

               THE COURT: That’s sustained. The jury will disregard that comment.”

¶ 67   Then, addressing Begler’s conduct, Advocate argued:


                                               - 20 -
2020 IL App (2d) 190684


              “[ADVOCATE’S COUNSEL]: And I think you’ve learned it’s not possible to

       document everything, that in real life nurses are not able to take someone to the bathroom

       and then go back to the chart at the nurse’s station and type out exactly how they took the

       patient to the bathroom, where their hands were.

                                                  ***

              *** What does professionally negligent mean? It means she was not reasonably

       careful.

              So put yourself in Lisa Begler’s—

              [KONEWKO’S COUNSEL]: Objection.

              THE COURT: Strike that.

              [ADVOCATE’S COUNSEL]: I understand, [Y]our [H]onor.

              Lisa Begler on the day of October 30, 2010, checks in for her 3 p.m. shift ***

       [proceeds to recount Begler’s actions].” (Emphasis added.)

¶ 68   In concluding, Advocate argued:

             “[ADVOCATE’S COUNSEL]: So what I would ask you to do *** is render a

       verdict in favor of the defense if [Konewko] did not prove [his] case.

             And I would submit to you that exploiting people’s lack of memory and having them

       on the stand for hours, and basically openly mocking them—

             [KONEWKO’S COUNSEL]: Objection to form.

             THE COURT: Hang on. Hang on a second.

             That objection is sustained. Let’s withdraw the phrase ‘mocking them.’




                                              - 21 -
2020 IL App (2d) 190684


              [ADVOCATE’S COUNSEL]: And then asking with all the expert witnesses that

       have made all this money in this case, then asking to award a sum of money that would

       take years for nurses and physical therapists—

              [KONEWKO’S COUNSEL]: Objection.

              THE COURT: That’s sustained and stricken from the record. Please, Mr. Johnson.

              [ADVOCATE’S COUNSEL]: I’ll submit to you *** that there was [no] negligence

       by [our] therapists and nurses and that you’ll find in favor of [us]. I am confident that that

       will be the verdict.” (Emphases added.)

¶ 69   During deliberation, the jury asked whether it could award medical expenses but find that

Advocate’s agents did not act negligently. Ultimately, the jury returned a verdict for Advocate.

Additionally, it answered the following special interrogatory in the negative: “Before and at the

time of the commode incident was the nursing and/or physical therapy staff of Defendant Advocate

Good Samaritan Hospital negligent?”

¶ 70                                   G. Posttrial Motion

¶ 71   Konewko filed a posttrial motion, primarily arguing that Advocate’s improper comments

during closing argument warranted a new trial. Specifically, Konewko pointed to the following

comments: (1) “how many years a nurse *** would have to work to earn $800,000”; (2) “[P]ut

yourself in Lisa Begler’s—”; (3) “basically openly mocking [witnesses]”; and (4) “asking with all

the expert witnesses that have made all this money in this case, then asking to award a sum of

money that would take years for nurses and physical therapists—.” Konewko also complained of

Advocate’s opening comment about Begler’s reputation. Konewko did not object to that comment

at trial, believing that it “toed the line” and not knowing that the subsequent four comments would

follow. As Konewko would later explain at the hearing, the four subsequent comments colored the


                                               - 22 -
2020 IL App (2d) 190684


first comment, and all of the comments were a part of Advocate’s persistent attempt to garner

sympathy and bias in favor of its agent, Begler. Konewko also argued for a JNOV or a new trial,

based on the manifest weight of the evidence.

¶ 72   Advocate responded that its closing-argument comments were not improper, because

Begler was not a party to the case. It noted that, “to warrant reversal, the language utilized ***

must be reasonably understood to refer to the financial status of one of the parties and must result

in prejudice to the complaining party.” (Emphasis added.) See Rush v. Hamdy, 255 Ill. App. 3d

352, 362 (1993). It argued that, even if the comments were improper, they were not unduly

prejudicial, because (1) they constituted an insignificant portion of the proceedings and the

evidence was more than sufficient to support the jury’s verdict and (2) the trial court cured any

impropriety by sustaining the objections and striking the comments.

¶ 73   Advocate explained at the hearing that its comments were not part of a calculated plan to

inflame the jury’s passion. Rather, it was trying to defend its witness, Begler, in the face of

Konewko’s disrespectful comments toward her. Konewko, in Advocate’s view, implied that

Advocate had instructed Begler to lie and say, “all of a sudden, no, I used a walker.” Advocate

believed that “somebody’s performance as a witness should not be mocked.” Advocate pointed to

Konewko’s comment: “Careful and meticulous, question mark. Doubt it, exclamation point. All

right.” Separately, Advocate did not mean to imply that Begler would be responsible for a money

judgment. Instead, it referenced Begler’s salary to illustrate that $800,000 in requested damages

was “an outrageous sum of money.” Moreover, it apologized for asking the jury to put itself in

Begler’s shoes:

       “[I]n retrospect I wouldn’t have used that phrase. That wasn’t where I was going with that.

       What I was trying to tell them was she goes into work—I was really essentially re-enacting


                                                - 23 -
2020 IL App (2d) 190684


       what she would have done during that particular day of her shift. *** I was making a

       standard of care argument.”

Advocate did not believe that its comments were unduly prejudicial, in the context of a nine-day

trial and a 45-minute closing argument, where it was trying to “stick up” for its witness.

¶ 74   Konewko disagreed that Begler’s nonparty status mattered to the propriety of the

comments. Begler was an agent of Advocate. Further, Konewko disagreed that the improper

comments constituted an insignificant portion of the proceedings. Rather, he urged, they

demonstrated Advocate’s persistent attempt to inject an improper element into the case. As such,

the resulting prejudice could not be cured simply by sustaining the objections to the comments.

See Torrez v. Raag, 43 Ill. App. 3d 779, 783 (1976).

¶ 75   Konewko elaborated at the hearing that it considered Advocate’s improper closing

argument to be the “most disturbing” aspect of the case. He noted that Advocate’s counsel knew

the law and had been practicing with a “good firm” for over 20 years, and, thus, he could only

infer that counsel deliberately tried to inflame the jury’s passion and “somehow get [the jurors] to

think that this poor nurse is the one [who is] going to bear the brunt of the jury’s verdict.” Konewko

noted that this was a close, hard-fought case and that “every little increment is that much more

important.”

¶ 76   The trial court denied the posttrial motion. It stated that both sides presented excellent

cases. The court determined that, while the evidence was close, it supported the verdict: “[I

acknowledge that there may have been some] disconnect between Nurse Shriver and Nurse Begler

in terms of the phrase standby assist versus minimal assist. However, there was ample testimony

from Nurse Begler herself[,] setting aside the experts ***.” The court also acknowledged that




                                                - 24 -
2020 IL App (2d) 190684


Begler’s testimony contained inconsistencies but that, in the light most favorable to the defense, it

supported the verdict.

¶ 77   Despite the closeness of the evidence, the court did not believe that the complained-of

comments in Advocate’s closing argument were so prejudicial as to result in the return of an

improper verdict. The court quoted Rush, 255 Ill. App. 3d at 362: “To warrant reversal, the

improper comment must contain language so specific that it is reasonably understood to refer to

the financial status of one of the parties and results in prejudice to the complaining party.”

(Emphasis added.) It then explained:

                “The burden here is on the movant *** to establish that these comments were so

       prejudicial [as to warrant a new trial].

                                                           ***

                In this case it is clear, and I think no one disagrees, that Nurse Begler was not a

       party and that under the case law does make a difference.

                Secondly, the objections were sustained and the jury was instructed to disregard the

       [comments].

                Finally, and somewhat importantly, the special interrogatory was answered in the

       negative when asked whether or not [Advocate’s agents] were negligent, and the jury said

       no. So it would appear from that, at least, although the jury questioned—I had forgotten

       about that—the jury question[ ] does at least indicate that they had some discussion about

       money.

                                                           ***




                                                  - 25 -
2020 IL App (2d) 190684


               I think *** [Advocate’s attorney] would probably agree that that was a line he

       should not have crossed and he knows that; however, I do not believe that rises to the level

       of reversible error.” (Emphasis added.)

The court concluded: “It was an excellent trial on both sides. And the jury had its say and that’s

where we are in the case.” This appeal followed.

¶ 78                                     II. ANALYSIS

¶ 79   On appeal, Konewko primarily argues that he is entitled to a new trial due to Advocate’s

improper closing argument. He also argues that he is entitled to a JNOV or a new trial, based on

the manifest weight of the evidence. We agree with only Konewko’s primary argument.

Nevertheless, at the end of our analysis, we will briefly address Konewko’s request for a JNOV,

because, if that argument were successful, Konewko would be entitled to the greater relief of a

judgment in his favor and there would be no need to remand for a new trial. We will not address

Konewko’s alternative basis for seeking a new trial, based on the evidence.

¶ 80   In considering the propriety of the closing argument, the overriding principle is that it is

improper to appeal to the sympathy of the jury during closing argument, such that the jury’s

decision is based upon that sympathy, undermining the integrity of the verdict. See id. Worse still

is when an improper argument not only appeals to the jury’s sympathy but also injects an improper

element into the case. See id. at 361; Koonce, 307 Ill. App. 3d at 461; Torrez, 43 Ill. App. 3d at

783. This makes it more likely that the jury’s verdict was influenced by the improper comment.

Koonce, 307 Ill. App. 3d at 461.

¶ 81   Courts have found the following comments to be improper in that they encourage the jury

to depart from a position of neutrality and reason, appeal to the jury’s sympathy, and/or inject

improper elements into the case. An attorney may not ask a jury to put itself in the position of a


                                              - 26 -
2020 IL App (2d) 190684


plaintiff or a defendant. Id. at 457. It is improper to refer to a party’s financial position. Rush, 255

Ill. App. 3d at 362. The concern is that the jury will favor the party least able to bear the loss. Id.

It is also error to direct a jury’s attention to the effect of an adverse verdict upon a defendant’s

professional reputation (Torrez, 43 Ill. App. 3d at 783) or to suggest that a defendant will be

personally responsible for the satisfaction of a money judgment (Koonce, 307 Ill. App. 3d at 456).

The latter two comments have been found not only to elicit the jury’s sympathy, but to inject

improper elements into the case—a defendant’s reputation and ability to pay the judgment. Rush,

255 Ill. App. 3d at 362.

¶ 82   Also, so long as the attorney’s meaning was clearly conveyed to the jury, it does not matter

that he or she was cut off and unable to complete the comment. Torrez, 43 Ill. App. 3d at 783.

Additionally, a comment can be improper even if it is untrue. See Lenz v. Julian, 276 Ill. App. 3d

66, 74-75 (1995) (implying that the defendant would be personally responsible for a money

judgment against him, even though, unbeknownst to the jury, the State had agreed to indemnify

him). In fact, a comment can be all the more egregious when false, because it has no purpose but

to elicit the sympathy of the jury. See id.

¶ 83   Not every improper comment requires a reversal. Isolated comments that are incidental to

a proper purpose typically do not warrant reversal. Mondelli v. Checker Taxi Co., 197 Ill. App. 3d

258, 275 (1990). Also, generally, a court can cure an improper comment by sustaining the

objection and instructing the jury to disregard the comment. Eid v. Loyola University Medical

Center, 2017 IL App (1st) 143967, ¶ 62. However, sustaining the objection might be insufficient

to cure the prejudice in certain instances, such as when the comment was repeated or made in

violation of prior court orders, including orders on motions in limine. Pleasance v. City of Chicago,

396 Ill. App. 3d 821, 828-29 (2009); Lenz, 276 Ill. App. 3d at 74-75.


                                                 - 27 -
2020 IL App (2d) 190684


¶ 84   Reversal is warranted where undue emphasis was placed on the comment, such that the

jury’s verdict was affected by it (Rush, 255 Ill. App. 3d at 362) or where the verdict resulted from

the passion or prejudice of the jury rather than from an objective consideration of the evidence

(see Torrez, 43 Ill. App. 3d at 784). Additionally, when the evidence is close, such that a jury might

reasonably return a verdict for either party, the attorney’s improper comments might warrant a

reversal. Lee v. Calfa, 174 Ill. App. 3d 101, 111-13 (1988); see also Koonce, 307 Ill. App. 3d at

461 (the evidence did not overwhelmingly favor one party); Torrez, 43 Ill. App. 3d at 783-84 (the

evidence was close).

¶ 85   The trial court is in the better position to determine the prejudicial effect of an improper

comment, and its decision as to whether the improper comment warrants a new trial will not be

reversed absent an abuse of discretion. Torrez, 43 Ill. App. 3d at 783. However, the trial court is

allowed greater latitude in granting a motion for a new trial than in denying one. Id. at 782. Also,

the trial court will be found to have abused its discretion where it misapplies the law. See, e.g.,

Carlson v. Jerousek, 2016 IL App (2d) 151248, ¶ 69.

¶ 86   We find three cases most helpful in illustrating these points: Rush and Torrez, cited by

Konewko, and Kass v. Resurrection Medical Center, 316 Ill. App. 3d 1108 (2000), cited by

Advocate. 2 In Rush, the defendants improperly argued that “ ‘Dr. Hamdy [(one of the defendants)]


       2
           At oral argument, Advocate urged this court to rely on Pleasance, 396 Ill. App. 3d 821,

and Koonce, 307 Ill. App. 3d 449, in which the comments warranting reversal were, in Advocate’s

view, more egregious than those in the instant case. Pleasance and Koonce are not medical

malpractice cases.

       After oral argument, Konewko moved to cite additional authority, Walton v. City of



                                                - 28 -
2020 IL App (2d) 190684


has his professional reputation on the line here. If he has seemed uptight or excited at times, please

consider that he has a lot at stake here,’ ” and Dr. Hamdy is not “ ‘here to be hit with a money

verdict.’ ” Rush, 255 Ill. App. 3d at 358, 360. Both comments were objected to; the first objection

was overruled, and the second objection was sustained. Id. at 358. The appellate court determined

that, together, these comments were prejudicial enough to warrant a new trial. Id. at 362. The

reference to Dr. Hamdy’s professional reputation injected an improper element into the case and

was made in violation of a motion in limine order. Id. at 359. The reference to Dr. Hamdy’s

financial condition, i.e., that he would be “ ‘hit with a money verdict,’ ” also injected an improper

element into the case and was made in violation of a motion in limine order. Id. at 360-62. The

court rejected without discussion the defendants’ claim that any error was cured when the court

sustained the objection to the second comment. Id. It accepted the plaintiffs’ argument that the

nature of the comments (and the violations of the motions in limine orders) required more than a

sustained objection to cure the error and resolve the prejudice. Id.



Manchester, 666 A.2d 978 (N.H. 1995). Advocate objected, arguing that Walton is distinguishable.

We took the motion with the case and we herein grant the motion. We may look to Walton for

persuasive value only. Walton bears some similarity to the instant case, in that the improper

comments concerned the party’s agent. Like in our case, defense counsel painted its agent, a

volunteer coach, as a sympathetic figure and implied that the coach was the “ ‘true defendant’ ” in

the case who would bear responsibility or, at least, suffer negative consequences from an adverse

verdict. Id. at 981. Unlike in our case, however, the trial court in Walton overruled the plaintiff’s

objections to the line of commentary. While we have considered Walton, it is not necessary to our

opinion and does not influence our analysis.


                                                - 29 -
2020 IL App (2d) 190684


¶ 87   Next, in Torrez, the defendant improperly argued, “ ‘I am concerned though, and I am

seriously concerned, because this man’s right to practice medicine by reason of this lawsuit—.’ ”

Torrez, 43 Ill. App. 3d at 782. The plaintiff objected, stopping the defendant from finishing his

comment. The court sustained the objection, stating: “ ‘It is not an item of dispute here,

[counsel].’ ” Id. No other improper comments were made. The jury returned a verdict for the

defendant. The trial court granted the plaintiff’s motion for a new trial, noting the improper closing

argument and the closeness of the evidence.

¶ 88   The appellate court affirmed. Id. at 784. As an issue of first impression for the 1976 court,

it determined that it is improper to direct the jury’s attention to the effect of an adverse verdict

upon a defendant’s professional reputation and ability to practice. Id. at 783. It was of no import

that the defendant was not able to finish his comment, because “what he was trying to say was

clearly conveyed to the jury.” Id. Also, the court was not swayed by the fact that the plaintiff’s

objection was promptly sustained, because an improper element, nevertheless, had been injected

into the case. Id. It concluded that the trial court did not abuse its discretion where, although the

evidence supported the verdict, the evidence was close and the verdict could have resulted from

passion or prejudice. Id. at 783-84.

¶ 89   Finally, in Kass, the mother of a child born with cerebral palsy sued the hospital and two

doctors. In context, the plaintiff began her closing argument by noting that this was the child’s

only day in court. Later, she accused the defendants of “ ‘creat[ing] evidence to cheat a crippled

child of what she’s due.’ ” Kass, 316 Ill. App. 3d at 1110. The three defendants then presented

separate closing arguments. At the end of the final argument, one of the defendants, Dr. Zaburda,

made a single improper comment: “ ‘[The plaintiff] said that [the child] only has one day in court,

but I must tell you Dr. Zaburda only has one day in court, too, and that’s today. The decision that


                                                - 30 -
2020 IL App (2d) 190684


you make will affect her professionally and personally.’ ” Id. at 1110-11. The plaintiff objected,

and the trial court sustained the objection and struck the comment. The jury returned a verdict for

the defendants. The trial court later granted the plaintiff’s motion for a new trial, on the sole basis

that Dr. Zaburda made one improper comment during closing argument. The appellate court

reversed, reasoning:

       “[I]t was a brief remark, coming at the end of defense counsel’s argument. *** The jury

       had heard 9 days of trial testimony from 16 witnesses, 11 of them medical experts,

       including the two defendant doctors. While there was enough evidence to find in favor of

       the plaintiff, the defendants mounted a strong defense.

               We find it difficult to see how defense counsel’s offending remark could have been

       enough to tip the scales. After all, the jury found in favor of the hospital and both doctors.

       The remark referred only to Dr. Zaburda, against whom the evidence was far from

       persuasive.” Id. at 1114.

The Kass court acknowledged Torrez but, without much discussion, declined to follow it. Both

Kass and Torrez contained a single improper comment concerning a defendant’s reputation, for

which an objection was sustained. We infer that the Kass court recognized that, in Torrez, the

evidence was close but that, in the case before it, the evidence against the defendant was “far from

persuasive.” Id.

¶ 90   Turning to the instant case, Advocate made many improper comments in the context of a

closely balanced case. In reviewing these comments, we set aside for the moment that Advocate

made the comments in reference to its agent, rather than itself. Advocate began by informing the

jury that Begler’s professional reputation was at stake: “Lisa Begler’s reputation as a nurse[,] the

dedication that she does in and out, going back decades ***. *** We take it seriously. [Begler]


                                                - 31 -
2020 IL App (2d) 190684


takes it seriously. *** That’s why we’re here.” (Emphasis added.) This reputation comment is as

overt as the improper reputation comments in Rush, Torrez, and Kass. With the phrase, “That’s

why we’re here,” Advocate wrongly informed the jury that the case was just as much about

Begler’s reputation as it was about Konewko proving the elements of his negligence claim.

Advocate injected an improper element into the case by inviting the jury to consider whether

Begler, a sympathetic witness and a dedicated nurse, deserved a mark against her reputation.

Although Konewko did not object to this opening comment, he later pointed out that it colored the

comments that were to follow and showed a persistent scheme to play upon the jury’s sympathy

and inject improper elements into the case. Also, it does not matter that Advocate did not use the

words “at stake,” because the point that Begler’s reputation was “at stake” was clearly conveyed

to the jury. See Torrez, 43 Ill. App. 3d at 783.

¶ 91   Advocate’s second remark, “And the first thing that popped into my head was how many

shifts, how many years, a nurse and a physical therapist in their life would have to work to earn

$800,000,” is improper for three reasons: (1) it suggests that Begler would be personally

responsible for a money judgment, (2) it refers to Begler’s financial position, and (3) it asserts

facts not in evidence, i.e., that Begler, who did not testify to her salary or her net worth, was a

person of modest means. See, e.g., Pleasance, 396 Ill. App. 3d at 828 (counsel may not argue facts

not in evidence). The first two bases—the suggestion of personal responsibility and the reference

to financial position—extend beyond an appeal for sympathy and inject improper elements into

the case. See Rush, 255 Ill. App. 3d at 361; Torrez, 43 Ill. App. 3d at 783.

¶ 92   The third remark—asking the jury to put itself in Begler’s position—is a classic appeal for

sympathy, and courts have expressly prohibited the phrase. Koonce, 307 Ill. App. 3d at 457. Also,

the court barred its use in a motion in limine order. Again, it does not matter that the phrase was


                                                   - 32 -
2020 IL App (2d) 190684


not completed, because its meaning was clearly conveyed to the jury. Torrez, 43 Ill. App. 3d at

783.

¶ 93   The fourth remark, that Konewko “mocked” Begler, was, arguably, an appeal to the jury’s

sympathy. Immediately after the sustained objection to that remark, Advocate launched into a

reiteration of its second, most egregious remark: “And then asking with all the expert witnesses

that have made all this money in this case, then asking to award a sum of money that would take

years for nurses and physical therapists—.” The trial court was struck by the brazen nature of the

comment, as captured in its admonition, “That’s sustained and stricken from the record. Please,

Mr. Johnson.” (Emphasis added.) With this comment, Advocate again implied that Begler would

be responsible for a money judgment and, this time, referenced not only Begler’s financial

position, but also Konewko’s. By stating that Konewko, and his attorney, had the resources to hire

expert witnesses “that have made all this money in this case,” it not only portrayed Begler as being

of modest means but also portrayed Konewko as having vast means and able to bear a loss. This

comment was also in violation of the court’s motion in limine order.

¶ 94   Moreover, these comments were made following an otherwise well-fought case, where the

evidence was closely balanced such that the jury could have reasonably returned a verdict for either

side. For example, in support of Advocate, Shriver testified that Begler met the standard of care.

Begler testified that, per her practice, she would have taken Konewko’s vital signs. She

remembered that he was alert, oriented, and able to follow commands. She performed a strength

assessment, which Konewko passed. Although Konewko reported feeling dizzy at 8:10 p.m., he

was not dizzy at 9 p.m., when he asked to use the commode. Begler helped Konewko turn and sit

in the bed. She helped him stand by putting his arm over her shoulder, even though he

demonstrated during the strength test that he could stand on his own. Begler used a walker to help


                                               - 33 -
2020 IL App (2d) 190684


Konewko reach the commode, and she demonstrated her use of the walker for the jury. It is not

clear whether Konewko was able to use the walker for support while he turned. Begler thought she

had a hand on Konewko as he turned. She described his descent onto the commode in less dramatic

fashion than Konewko. To her recollection, Konewko was halfway down before he descended into

a hard sit. Although he cried out in pain, he did not report a “significant number” on the pain scale.

Begler did not believe that two persons and a gait belt were necessary to move Konewko. Shriver

supported Begler’s view that a patient’s assessment can change from shift to shift. Indeed, it had

been 12 hours since Vancura had evaluated Konewko as needing two nurses and a gait belt.

Konewko was more than 48 hours out of surgery, and, the jury could have reasonably inferred that,

at some point between the surgery and the anticipated discharge home 72 to 96 hours after surgery,

Konewko would no longer need two nurses and a gait belt to ambulate. As to causation, Dr.

Deutsch testified that the nerve damage occurred during the first surgery or due to infection. His

view was supported by the fact that Konewko experienced increased leg weakness prior to the

commode incident. Konewko also showed symptoms of infection—severe headaches and fluid

leakage. The inference is that, if the increased leg weakness occurred and persisted following the

first surgery, then, ultimately, the second surgery might have been necessary independent of the

commode incident.

¶ 95   According to Konewko, however, Begler did not use a safety device, such as a gait belt or

a walker. She did not use a second nurse, as Konewko had needed earlier in the day. In fact, earlier

in the day, two nurses were insufficient to help Konewko ambulate safely. His knee buckled, and

they returned him to bed. Additionally, Konewko’s knee buckled during physical therapy and Sales

ordered him a knee brace. Begler did not investigate the knee-brace order, and Konewko would

later testify that his knee buckled during the commode incident. It took Konewko three attempts


                                                - 34 -
2020 IL App (2d) 190684


to stand in front of Begler during the get-up-and-go test. Despite this history, and perhaps without

due consideration of this history, Begler expected Konewko to turn, largely on his own, and sit

onto a commode that was of regular height, not friendly to those with disabilities, and with no

railings. Konewko disagreed that Begler kept her hand on him. He disagreed that she instructed

him in any way other than telling him to sit. Konewko described his descent as a fall. As he turned,

he lost all control. He flailed and tried to keep his balance, but he went “straight down” and hit the

seat. He hit the seat at a 45-degree angle. He screamed and was in “substantial” pain. Levin,

Konewko’s standard-of-care expert, testified that Begler violated the standard of care. As to

causation, Dr. Mataragas testified that his “working diagnosis” heading into the revision surgery

was that the commode incident caused a screw to move and damage the nerve. While the revision

surgery did not necessarily support that view, it remains that the revision surgery followed shortly

after the commode incident. Dr. Mataragas is the person who decided to do the second surgery, so

it is difficult to argue with his statement that the commode incident was a factor for him in deciding

to perform the surgery.

¶ 96   It is also worth noting that the only two occurrence witnesses, Konewko and Begler, each

gave flawed testimony. Konewko had numerous memory gaps. Begler did not contemporaneously

document the use of a walker, even though she claimed that Konewko immediately told her he

would sue over the incident. Also, just two years after the incident, in her 2012 deposition, she

described helping Konewko reach the commode, but she did not mention the walker. Then, in

2017, just prior to trial and seven years after the incident, she clarified that she did use a walker.

The evidence was close, with favorable facts, as well as omissions and inconsistencies, on each

side. This primed the jury to be influenced by appeals to its sympathy.




                                                - 35 -
2020 IL App (2d) 190684


¶ 97   In comparing the comments in this case to those in Rush, Torrez, and Kass, as well as the

context in which they were made, we determine that a reversal is warranted. Advocate made four

to five improper comments, as compared to two comments in Rush, one comment in Torrez, and

one comment in Kass. The repeated nature of the comments shows an intent to appeal to the

sympathy of the jury. Also, like in Rush, the comments violated the trial court’s motion in limine

orders, here, to refrain from mentioning any evidence that relates to the financial status of the

parties or asking the jury to put itself in the position of a party. Like in Rush and Torrez, the fact

that the court sustained the objection to one or more of the comments does not preclude reversal,

where the comments appealed not only to the sympathy of the jury but also injected improper

elements into the case. While the court here did sustain and strike the offending comments, the

better practice, particularly in the face of repeated improper comments, would have been to

expressly instruct the jury to disregard the comments. Most importantly, like in Torrez and unlike

in Kass, the evidence in the instant case was close, such that a jury might reasonably have returned

a verdict for either party. Indeed, the appeals to sympathy on behalf of Begler appear to have

influenced the jury’s deliberation, because the jury asked if it could answer the special

interrogatory in the negative and find that Advocate’s agents had not acted negligently, yet still

require Advocate to pay Konewko’s medical expenses.

¶ 98   Granted, the trial court might have accepted Advocate’s explanation that it did not intend

to ask the jury to put itself in Begler’s position and was, instead, trying to make a standard-of-care

argument. It also might have accepted that, as in Kass, Advocate’s comments were made, in part,

for restorative purposes in response to Konewko’s own questionable comments. Although

Advocate did not object, Konewko opened by asking the jury to have “empathy” for his situation,

a request akin to asking the jury to put itself in his position. Also, Konewko disrespected Begler


                                                - 36 -
2020 IL App (2d) 190684


when he questioned whether she really had used a walker: “Careful and meticulous, question mark.

Doubt it, exclamation point.” Additionally, the record shows that Konewko questioned Begler in

an aggressive manner, as the court admonished Konewko for his argumentative tone and, shortly

thereafter, sua sponte instructed Konewko to step back from the witness. However, even if the

court were to have forgiven two of Advocate’s comments as restorative, with Advocate’s request

to the jury to put itself in Begler’s position canceling out Konewko’s appeal for empathy, and with

Advocate’s “mocking” comment canceling out Konewko’s disrespectful “doubt it” comment, we

are still left with the comments concerning professional reputation, financial status, and bearing

responsibility for a money judgment. In total, for the reasons discussed, these comments are at

least as problematic as those in Rush and Torrez.

¶ 99   Advocate does not strenuously dispute that, if these comments had been made in reference

to Advocate itself, rather than its agent, reversal would be warranted. Rather, in attempting to

distinguish each of Konewko’s cited cases, Advocate repeatedly notes that the comments at issue

in those cases pertained to a party. The trial court subscribed to Advocate’s position.

¶ 100 However, we think it matters not whether the comments refer to a party or the party’s agent,

but whether the comments prejudice the jury in favor of or against a party. To hold otherwise

would be to allow an attorney to make any number of improper, inflammatory remarks, perhaps

in contravention of motion in limine orders, or at least the underlying purpose of those orders, and

be excused merely because the comments pertained to a party’s agent and not the party itself. This

position would lead to gamesmanship, allowing an attorney to subvert the purpose of a motion

in limine order, and opportunism, as a party’s agent might be more relatable, more human, and

therefore more sympathetic than the party itself. In support of our view, we examine the basis for

the trial court’s incorrect position here that party status was dispositive, and we discuss two cases,


                                                - 37 -
2020 IL App (2d) 190684


Mondelli, 197 Ill. App. 3d 258, and, anecdotally, Lee, 174 Ill. App. 3d 101, in which party status

did not matter to the prejudicial nature of the challenged comments.

¶ 101 In determining that party status was dispositive, the trial court relied on the following

quote: “To warrant reversal, the improper comment must contain language so specific that it is

reasonably understood to refer to the financial status of one of the parties and results in prejudice

to the complaining party.” See Rush, 255 Ill. App. 3d at 362. The court placed an emphasis on the

phrase, “one of the parties,” when, in context, it should have been more concerned with whether

the “language [of the complained-of comment was] so specific that it is reasonably understood to

refer to [one’s] financial status.” (Emphasis added.) For example, the Rush court decided that the

phrase “ ‘hit with a money verdict’ ” was specific enough to have misled the jury into believing

that the defendant would bear the burden of a money judgment. Id. It distinguished itself from a

case where the language, “[t]hat complaint is served on [the defendant], he comes to court, he hires

an attorney, he defends the case,” was not specific enough to be reasonably understood as referring

to the subject’s financial condition. (Internal quotation marks omitted.) Id. at 361. Thus, the

question was whether the comment misled the jury to believe that an individual or entity would be

harmed by a money judgment against it, thereby injecting an improper element into the case. Id.

We believe that it is possible to make this insinuation about a party’s agent as well as the party

itself. That the insinuation is false does not make it less prejudicial. See, e.g., Lenz, 276 Ill. App.

3d at 74-75. Rather, the implication that a nonparty will be harmed by an adverse judgment can be

considered more egregious, because the implication has no purpose but to inflame the passions of

the jury.

¶ 102 In Mondelli, party status did not matter to the prejudicial nature of the challenged

comments. In Mondelli, the plaintiffs were struck by the defendant cab driver. The plaintiffs’


                                                - 38 -
2020 IL App (2d) 190684


counsel asked one of the plaintiffs whether she had seen “ ‘any other doctors’ ” for her resulting

injuries. Mondelli, 197 Ill. App. 3d at 274. The plaintiff answered that she had seen “ ‘Dr.

Milgram.’ ” When asked who Dr. Milgram was, the plaintiff answered, “ ‘I was sent there by the

cab company insurance over there for him to examine me.’ ” (Emphasis added.) The court

acknowledged that injecting the subject of insurance into a case is generally improper, but it

determined that the plaintiff’s comments did not constitute reversible error. Id. at 274-75. It

explained that the reference to insurance was isolated, inadvertent, and nonresponsive to a

legitimate line of questioning. Id. at 275. There was no indication that the plaintiffs’ counsel

intended to elicit such a response to improperly influence the jury. Id. There was no indication that

the plaintiff herself made the comment with the intent of improperly influencing the jury. Id.

Moreover, there was no prejudice, particularly where the defendants’ witness issued similar

commentary concerning the review of insurance claims. Id. at 276. The court rejected the

defendants’ argument that only comments made by nonparties could be excused as nonprejudicial.

Id. at 275. Rather, the court countered, “[t]he only issue to be resolved is whether [the offending]

comment was elicited by *** counsel with an intent or design to influence or prejudice the jury.”

Id. Whether the comment was made by a nonparty or a party was of no import. See id.

¶ 103 Mondelli is not perfectly analogous to the instant case. Mondelli involved witness

testimony, rather than closing argument. Also, the question in Mondelli was whether the

challenged comment need be stated by a party, not whether the challenged comment need refer to

a party. Nevertheless, the most salient point in Mondelli is analogous to the instant case. That is,

the court should consider whether the attorney—by his or her question or, in our case, his

comment—improperly influenced the jury. Id.




                                               - 39 -
2020 IL App (2d) 190684


¶ 104 Finally, Lee also shows that a comment referring to a nonparty can improperly influence

the jury. In Lee, defense counsel disparaged the integrity of the plaintiff’s expert, stating that the

expert “sold” his testimony and implying that the plaintiff and the expert conspired to give false

testimony. Lee, 174 Ill. App. 3d at 112. The trial court denied the plaintiff’s motion for a new trial.

However, the appellate court determined that those remarks, in combination with remarks against

the plaintiff himself and other errors, warranted reversal. Id. In Lee, that the plaintiff’s expert was

not a party was a nonissue. Lee demonstrates that it is possible to sway a jury for or against a party

by making improper comments about nonparties, be they agents or experts.

¶ 105 We acknowledge that, generally, the decision to deny a motion for a new trial based on

improper comments in closing argument is a matter of discretion for the trial court. Here, however,

the trial court failed to exercise the full range of its discretion when it incorrectly found that the

improper comments could not warrant reversal because they pertained to a nonparty. Further, to

whatever extent the court believed that the jury fully understood that Begler was not a party to the

case and that the jury had not been confused by Advocate’s comments, that belief is belied by the

jury’s question during deliberation. When the jury asked if it could find Advocate’s agents (i.e.,

Begler) not negligent, but still order Advocate to pay Konewko, it showed that it was concerned

about Begler’s reputation and wanted to ensure that she would not be a responsible party in the

lawsuit. Moreover, answering the special interrogatory in a manner so as to relieve Begler from

“blame” directed the outcome of the lawsuit. We are not persuaded by Advocate’s point raised at

oral argument that several of the improper comments did not refer to Begler by name, but referred

only to nurses in general. There was only one nurse in the room with Konewko at the time of the

commode incident. Begler was the face of Advocate for the purposes of this case. Again, by

pointing to Begler, Advocate accessed a figure that was more human, more relatable, and more


                                                - 40 -
2020 IL App (2d) 190684


sympathetic than it could ever portray itself, a business entity, as being. Likewise, we are not

persuaded by Advocate’s point that the problematic comments were not unduly prejudicial when

made in the context of a 45-minute closing argument following a nine-day trial. Advocate chose

to risk the legitimacy of an otherwise well-run trial by repeating improper comments even after

the court had sustained objections to the same. Advocate did so at its own peril.

¶ 106 In sum, the trial court erred in determining that the comments at issue could not constitute

reversible error, because they referred to Advocate’s agent, rather than Advocate itself. As such,

we determine that the trial court abused its discretion. We reverse and remand for a new trial.

¶ 107 As a final matter, we briefly address Konewko’s argument that the trial court erred in

denying his motion for a JNOV, because, if this argument were successful, Konewko would be

entitled to the greater relief of a judgment in his favor and there would be no need to remand for

a new trial. A court may grant a JNOV only when “ ‘all of the evidence, when viewed most

favorably to the nonmovant, so overwhelmingly favors the movant that no contrary verdict based

on the evidence could ever stand.’ ” Maple v. Gustafson, 151 Ill. 2d 445, 453 (1992) (quoting

Pedrick v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967)). A JNOV may not be granted

merely because a verdict is against the manifest weight of the evidence. Id. Rather, a more

conclusive evidentiary standard is necessary before a verdict is directed or a judgment is entered

than is necessary to justify a new trial. Id. at 453-54.

¶ 108 Konewko’s request for a JNOV hinges on the terminology employed by the standard-of-

care experts and by Begler. He notes that Advocate’s own standard-of-care expert, Shriver,

testified that a “minimal assist” was required and that a “standby assist” would have fallen beneath

the standard of care. Begler testified that she provided a “minimal assist,” yet the actions she

described constituted a “standby assist.” Again, a “minimal assist” means that a nurse has a hand


                                                 - 41 -
2020 IL App (2d) 190684


on the patient and is ready to give the patient up to a 25% assist. A “standby assist” means that a

nurse remains in close proximity to a patient in anticipation of the patient’s needs.

¶ 109 We agree that, although Begler testified that she provided a “minimal assist,” the actions

that she described taking, arguably, did not meet that definition. Begler testified that she “might”

have had a hand on Konewko as he attempted to sit. While a guiding hand is more than “close

proximity,” it does not provide up to a 25% assist. Still, this court was not privy to Begler’s walker

demonstration before the jury, so we cannot be sure of the total support given. Konewko’s

terminology argument, while compelling, is just one way of looking at the evidence, and we cannot

find that it alone warrants a JNOV.

¶ 110 Konewko’s JNOV argument is also problematic because Konewko addresses only the

standard of care, not causation. It appears, therefore, that Konewko seeks a judgment as to the

standard of care only and a new trial on the issue of causation. Seeking judgment on the standard

of care only, without addressing causation, was acceptable at the directed-verdict stage, when the

jury still would have had an opportunity to consider the element of causation in the first instance.

See Voykin v. Estate of DeBoer, 192 Ill. 2d 49, 52 (2000). Now, this approach is flawed, because,

by failing to even discuss the element of causation, Konewko cannot persuade us that he is entitled

to a new trial on that issue, nor does he cite any authority in support of that partial relief. Whether

he might have been able to do so persuasively is not for us to consider. In any case, we have already

granted a new trial based on the improper closing argument, and we will not further address

Konewko’s alternative bases for seeking a new trial.

¶ 111                                    III. CONCLUSION

¶ 112 For the reasons stated, we reverse the trial court’s judgment and remand for a new trial.

¶ 113 Reversed and remanded.


                                                - 42 -
2020 IL App (2d) 190684




                          - 43 -
2020 IL App (2d) 190684



                                   No. 2-19-0684


Cite as:                  Konewko v. Advocate Health & Hospitals Corp., 2020 IL App
                          (2d) 190684


Decision Under Review:    Appeal from the Circuit Court of Du Page County, No. 15-L-692;
                          the Hon. David E. Schwartz, Judge, presiding.


Attorneys                 Robert G. Black, of Law Offices of Robert G. Black, P.C., of
for                       Naperville, and Michael Cetina, of Walsh, Knippen & Cetina,
Appellant:                Chtrd., of Wheaton, for appellant.


Attorneys                 Matthew L. Johnson, David M. Macksey, and Caroline
for                       K. Vickrey, of Johnson & Bell, Ltd., of Chicago, for appellee.
Appellee:




                                        - 44 -